Citation Nr: 1016401	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

(The matter of whether there is CUE in a May 2000 decision of 
the Board of Veterans' Appeals (Board), which denied service 
connection for PTSD, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	David M. Hicks, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to 
February 1969.  

This action arises from a June 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that in a June 2007 rating decision, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, stated that the claim for service 
connection for PTSD was considered reopened but continued the 
prior denial of the claim.  The Veteran filed a notice of 
disagreement (NOD) in November 2007, but a statement of the 
case (SOC) has not been issued.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2009).  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) held that when an appellant files a timely NOD 
and no SOC is issued, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC. 
Consequently, this matter will be remanded for the issuance 
of an SOC.  

In addition, notwithstanding the RO's determination, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed by the Board before the Board may consider the 
merits of the underlying claim.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  Thus, the Board has styled the 
issue as whether new and material evidence has been received, 
as stated on the title page.  

Finally, review of the Veteran's November 2007 NOD shows that 
he said, "I wish to appeal or at least arrange a personal 
hearing."  Action should be taken to clarify whether the 
Veteran continues to want a hearing, and if so, appropriate 
arrangements should be made.  

The case is remanded for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) with 
regard to new and material claims are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The AMC/RO should clarify whether the 
Veteran wants a personal hearing, and if 
so, appropriate arrangements such hearing 
should be made, with notice to the Veteran 
and his attorney.  

3.  Pursuant to Manlincon, the AMC/RO 
must furnish the Veteran and his attorney 
with a statement of the case on the issue 
of whether new and material evidence has 
been received to reopen the claim for 
service connection for PTSD and, if so, 
whether the claim may be granted.  The 
SOC should include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to 
reopening a previously denied claim for 
service connection for PTSD and pertinent 
to a decision on the merits of the claim.  
The Veteran and his attorney should be 
apprised that to perfect the appeal on 
this issue for Board review, a timely 
substantive appeal must be submitted.  
The requisite period of time for a 
response should be allowed. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


